Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-17, 19-22 have been considered and are pending examination. Claim(s) 1-3, 7-11, 15-17 have been amended. New claim(s) 18 have been cancelled. New claim(s) 19-22 have been added.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/18/2022 has been entered. 


Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Publication Number 2021/0004171) in view of Bono (U.S. Patent Number 9,430,480) in view of Dolan (U.S. Patent Number 8,935,493) and further view of Colgrove (U.S. Patent Number 10,680,932)

Referring to claims 1, 9 and 17, taking claim 9 as exemplary, Li teaches “9. A system comprising: processing circuitry and memory, wherein the memory has program code stored thereon, wherein the program code, when executed by the processing circuitry, causes the processing circuitry to:” Li [0049], [0050] discloses system comprising processing circuitry and memory where processor is configured to run program in memory “receive, through a port of a node of a first storage array in a storage system, a command from a host regarding accessing an NVMe namespace that is exposed to the host;” Further, Li in Figure 5 elements 507, 508, [0012], [0019], [0086], [0087], [0089], [0091], [0092], [0093], [0099], [0100] (see also Figure 6 “0Ch”, [0004], [0006], [0012], [0019], [0044], [0020], [0022], [0068], Claim 9) teaches node receiving state query commands (defined according to a Get Log Page command of the NVMeoF protocol) from host via port of a node of the storage device regarding delivering I/O requests to logic disks (i.e. namespaces) which are accessible (i.e. visible) to host “determine a namespace group state corresponding to the host and the port of the node,” Li Figure 8, [0097] discloses state reporting information data structure indicating communication path states. Further, Li discloses namespace group states such as ANA Optimized state,  ANA non-Optimized state, ANA inaccessible state , ANA persistent loss state, ANA LBA-dependent state “and return, by the node to the host responsive to the command received from the host, the namespace group state.” Li Figure 5 elements 509, [0097] discloses NVMeoF protocol defining optimized Asymmetric Namespace Access (ANA) states where host receives state reporting information upon issuing a state query command where a namespace group is comparable to a plurality of nodes in a namespace
Li Does not explicitly teach that a storage system is “a metro cluster configuration of storage arrays”, that an NVMe namespace is “an NVMe dispersed namespace”, “wherein the NVME dispersed namespace is exposed to the host and at least one other host by both the first storage array and a second storage array that is also contained in the metro cluster configuration of storage arrays, wherein the NVME dispersed namespace has two underlying constituent namespaces that are used to store replicated data of the NVME dispersed namespace in the first storage array and the second storage array, and wherein the first storage array is located at a first location and the second storage array is located at a second location;” “wherein the namespace group state indicates, based in part on a location of the host, whether a communication path between the host and the port is optimized;” 
However, Bono teaches a storage system is “a metro cluster configuration of storage arrays” Bono col 11 ln 15-44 discloses a metro cluster configuration to process IO requests where storage processors operate in different data storage systems separated by distance in a metro-cluster and that an NVMe namespace is “an NVMe dispersed namespace” Bono col 12 ln 64-67, col 13 ln 1-14 discloses a namespace distributed across all the storage processors (SP) of metro cluster
Li and Bono are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bono, that his extended metro-cluster improves performance by mirroring data over a distance and promoting fast failover in the event of a site failure (Bono col 3 ln 2-4, col 11 ln 40-44). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bono’s extended metro-cluster in the system of Li to improve performance by mirroring data over a distance and promoting fast failover in the event of a site failure
The combination of Li and Bono does not explicitly teach ““wherein the NVME dispersed namespace is exposed to the host and at least one other host by both the first storage array and a second storage array that is also contained in the metro cluster configuration of storage arrays, wherein the NVME dispersed namespace has two underlying constituent namespaces that are used to store replicated data of the NVME dispersed namespace in the first storage array and the second storage array, and wherein the first storage array is located at a first location and the second storage array is located at a second location;” “wherein the namespace group state indicates, based in part on a location of the host, whether a communication path between the host and the port is optimized;”
However, Dolan  teaches “wherein the NVME dispersed namespace is exposed to the host and at least one other host by both the first storage array and a second storage array that is also contained in the metro cluster configuration of storage arrays,” Dolan col 17 ln 57-67, col 18 ln 1-12, col 62 ln 15-24 discloses logical spaces distributed across multiple storage devices. Dolan col 9 ln 10-17, col 60 ln 49-60, col 85 ln 22-47, col 87 ln 30-48, col 89 ln 40-55 discloses multiple physical devices and LUNs of the storage system exposed (i.e. presented) to its clients (i.e. hosts)
wherein the NVME dispersed namespace has two underlying constituent namespaces that are used to store replicated data of the NVME dispersed namespace in the first storage array and the second storage array,” Dolan col 86 ln 4-28 discloses secondary storage devices used to store copies of data written to primary storage by host  “ and wherein the first storage array is located at a first location and the second storage array is located at a second location;” Dolan col 86 ln 41-42, col 90 ln 43-55 discloses that source and target devices may be different data storage systems DSs 
 Li, Bono and Dolan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Dolan, that using an optimizer improves performance by using various parameters, monitoring/ gathering performance data to enhance performance of I/O operations, predict workloads and optimize particular metrics of a storage system (Dolan col 11 ln 55-67, col 91 ln 54-61). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dolan’s use of an optimizer in the system of Li and Bono to improve performance by using various parameters, monitoring/ gathering performance data to enhance performance of I/O operations, predict workloads and optimize particular metrics of a storage system.
The combination of Li, Bono and Dolan does not explicitly teach “wherein the namespace group state indicates, based in part on a location of the host, whether a communication path between the host and the port is optimized;”
However, Colgrove teaches “wherein the namespace group state indicates, based in part on a location of the host, whether a communication path between the host and the port is optimized;” Colgrove col 34 ln 1-50, Col 35 ln 15-58 (see also col 33 ln 10-67, col 34 ln 51-67) discloses a mechanism to direct and redirect access to volumes based on an Optimized state assigned to a target port group associated to a host port for which host gets better performance due to more proximity or being located within the same data center. Further, the assigned state indicates whether the port group should be preferred for issuing I/O
Li, Bono, Dolan and Colgrove are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed
invention have recognized, and as taught by Colgrove, that his technique of managing
connectivity improves performance by evaluating performance advantages associated
with a device issuing I/O operations to one storage system versus another storage
system (Colgrove col 41 In 10-67). Therefore, it would have been obvious to a person
of ordinary skill in the art before the effective filing date of the claimed invention to
incorporate Colgrove's technique of managing connectivity in the system of Li, Bono and Dolan to improve performance by evaluating performance advantages associated with a device issuing I/O operations to one storage system versus another storage system
As per the non-exemplary claims 1 and 17, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 2 and 10, taking claim 10 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “The system of claim 9, wherein the namespace group state indicates that the communication path between the host and the port” Li Figure 8, [0097] discloses state reporting information such as optimized/non-optimized communication path state “is non-optimized in the case where the host is not located at the same location as the first storage array.” Colgrove col 34 ln 1-50, Col 35 ln 15-58 (see also col 33 ln 10-67, col 34 ln 51-67) discloses a mechanism to direct and redirect access to volumes based on a Non-Optimized state assigned to a target port group associated to a host port for which host gets lesser performance due to less proximity or not being located within the same data center. Further, the assigned state indicates whether the port group should be non-preferred for issuing I/O
The same motivation that was utilized for combining Li, Bono, Dolan and Colgrove as set forth in claim 9 is equally applicable to claim 10.
As per the non-exemplary claims 2, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3 and 11, taking claim 11 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “The system of claim 9, wherein the namespace group state indicates that the communication path between the host and the port” Li Figure 8, [0097] discloses state reporting information such as optimized/non-optimized communication path state “ is optimized in the case where the host is located at the same location as the first storage array and the node of the first storage array is a preferred node for processing I/O directed to the NVMe dispersed namespace from hosts located in the same location as the first storage array.” Colgrove col 34 ln 1-50, Col 35 ln 15-58 (see also col 33 ln 10-67, col 34 ln 51-67) discloses a mechanism to direct and redirect access to volumes based on an Optimized state assigned to a target port group associated to a host port for which host gets better performance due to more proximity or being located within the same data center. Further, the assigned state indicates whether the port group should be preferred for issuing I/O
The same motivation that was utilized for combining Li, Bono, Dolan and Colgrove as set forth in claim 9 is equally applicable to claim 11.
As per the non-exemplary claim 3, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 4 and 12, taking claim 12 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “12. The system of claim 9, wherein the program code, when executed by the processing circuitry, causes the processing circuitry to determine the namespace group state corresponding to the host and the port of the node at least in part by causing the processing circuitry to access a namespace group state data structure based on the host from which the command was received and the port through which the command was received.” Li Figure 8, [0097] discloses state reporting information data structure indicating communication path states
The same motivation that was utilized for combining Li, Bono, Dolan and Colgrove as set forth in claim 9 is equally applicable to claim 12.
As per the non-exemplary claims 4, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 5 and 13, taking claim 13 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “13. The system of claim 12, wherein the command from the host regarding accessing the NVMe dispersed namespace comprises an NVMe Get Log Page command issued by the host to the NVMe logical controller corresponding to the communication path between the host and the port.” Li [0093], [0105], [0106] discloses a command from the host is Get Log Page command
As per the non-exemplary claims 5, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6 and 14, taking claim 14 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “14. The system method of claim 12, wherein the namespace group state corresponding to the host and the port of the node comprises an ANA (Asymmetric Namespace Access) state.” Li Figure 8, [0097] discloses namespace group states such as ANA Optimized state,  ANA non-Optimized state, ANA inaccessible state , ANA persistent loss state, ANA LBA-dependent state
As per the non-exemplary claims 6, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 7 and 15, taking claim 15 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “The system of claim 10,wherein the indication that the communication path between the host and the port” Li Figure 8, [0097] discloses state reporting information such as optimized/non-optimized communication path state “ is non-optimized indicates that the communication path between the host and the port has higher latency than at least one other path between the host and the metro cluster configuration of storage arrays through which the host can access the NVMe dispersed namespace.” Colgrove col 36 ln 2-60, Col 37 ln 1-22 (see also col 33 ln 10-67, col 34 ln 51-67, col 39 ln 1-16, col 41 ln 1-67) discloses determining host paths to a particular interface or storage system which exhibit higher latencies for purposes of configuring storage system and indicating active/non-optimized paths to host via ALUA mechanisms.
The same motivation that was utilized for combining Li, Bono, Dolan and Colgrove as set forth in claim 10 is equally applicable to claim 15.
As per the non-exemplary claim 7, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 8 and 16, taking claim 16 as exemplary, the combination of Li, Bono, Dolan and Colgrove teaches “The system of claim 11, wherein the indication that the communication path between the host and the port” Li Figure 8, [0097] discloses state reporting information such as optimized/non-optimized communication path state “ is optimized indicates that the communication path between the host and the port has lower latency than at least one other path between the host and the metro cluster configuration of storage arrays through which the host can access the NVMe dispersed namespace.” Colgrove col 36 ln 2-60, Col 37 ln 1-22 (see also col 33 ln 10-67, col 34 ln 51-67, col 39 ln 1-16, col 41 ln 1-67) discloses determining host paths to a particular interface or storage system which exhibit lower latencies or latencies below a threshold for purposes of configuring storage system and indicating active/optimized paths to host via ALUA mechanisms.  
The same motivation that was utilized for combining Li, Bono, Dolan and Colgrove as set forth in claim 11 is equally applicable to claim 16.
As per the non-exemplary claim 8, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claim 19, the combination of Li, Bono, Dolan and Colgrove teaches “19. The method of claim 2, wherein the host and the first storage array are located in a first location;” Li [0068] discloses local SSD allocated to a host or a plurality of hosts  “and wherein the first storage array exposes a first one of the two underlying constituent namespaces to both the host and the at least one other host.” Dolan col 9 ln 10-17, col 60 ln 49-60, col 85 ln 22-47, col 87 ln 30-48, col 89 ln 40-55 discloses physical device and LUN of the storage system exposed (i.e. presented) to its clients (i.e. hosts)    


Allowable Subject Matter

Claim(s) 20-22 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the new limitation of claim 20 " wherein the at least one other host and the second storage array are located in a second location; and wherein the second storage array exposes a second one of the two underlying constituent namespaces to both the host and the at least one other host.  ”







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20160179637 A1 AUTOMATIC FAILOVER AND FAILBACK BETWEEN PRIMARY AND SECONDARY STORAGE SYSTEMS, Winokur.
US 9933947 B1Maintaining Write Consistency On Distributed Multiple Page Writes, Vokaliga.
US 20210132972 A1 Data Storage System Employing Dummy Namespaces For Discovery Of NVMe Namespace Groups As Protocol Endpoints, Gupta.
US 20210034270 A1 VOLUME MIGRATION IN A FEDERATED STORAGE ARRAY WITH NON-VOLATILE MEMORY EXPRESS OVER FABRIC (NVMEOF) HOST ATTACHMENT, Gupta.
US 20210157720 A1 ENHANCED FILESYSTEM SUPPORT FOR ZONE NAMESPACE MEMORY, Bert.
US 20200409890 A1 Access Optimization In Aggregated And Virtualized Solid State Drives, Bueb.
US 20200387307 A1 NAMESPACE AUTO-ROUTING DATA STORAGE SYSTEM, Spencer.
US 20180335975 A1 TRANSLATING A HOST DATA STORAGE COMMAND INTO MULTIPLE DISK COMMANDS, Cosby.
US 20180341579 A1 METHODS FOR CONTROLLING SSD (SOLID STATE DISK) AND APPARATUSES USING THE SAME, Miao.
US 11089105 B1 Synchronously Replicating Datasets In Cloud-based Storage Systems, Karumbunathan.
US 10148483 B1 Dynamic Front End Connectivity Optimizations, Lippitt.
US 10579277 B1 Non-disruptive Insertion Of Virtualized Storage Appliance, Shanmugam.
US 20190294565 A1 MECHANISM TO AUTONOMOUSLY MANAGE SSDS IN AN ARRAY, Pinto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132
11/15/2022        
                                                                                                                                                                                               /DAVID YI/Supervisory Patent Examiner, Art Unit 2132